IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 99-20245
                                              _______________




                                     UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                                   VERSUS

                                          JAMES EARL CONLEY,

                                                                Defendant-Appellant.



                                       _________________________

                               Appeal from the United States District Court
                                   for the Southern District of Texas
                                    _________________________
                                             July 14, 2000


Before JOLLY, SMITH, and BARKSDALE,                     arguments of counsel. We conclude that the
  Circuit Judges.                                       district court committed no reversible error.
                                                        The judgment of conviction and sentence,
PER CURIAM:*                                            accordingly, is AFFIRMED.

   We have reviewed the briefs and applicable
portions of the record and have heard the


        *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.